AIMEE WALKER
Official Court Reporter
277th District Court
405 Martin Luther King, Box 6
Georgetown, Texas 78626
Phone (512) 943-1288
Fax (512) 943-1276
WalkerReporting@aol.com


July 24, 2015                       Sent via email 3rdclerksandreporters@txcourts.gov


Mr. Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P. O. Box 12547
Austin, Texas 78701


      REQUEST FOR EXTENSION OF TIME TO PREPARE REPORTER’S RECORD

RE: No. 03-15-00382-CV; Trial Court Cause No. 13-0631-C277, Deutsche Bank National Trust
Company vs. Steven Armbruster; in the 277th District Court, Williamson County, Texas


Dear Mr. Kyle,

I am requesting a 30-day extension to prepare the Reporter’s Record in the above-referenced
cause. The Reporter’s Record in this case was due July 21, 2015. I am in receipt today of
payment from appellant’s attorney.


Sincerely,


Aimee Walker
CSR 7501

cc: Mr. David Rogers via email firm@darogerslaw.com
    Mr. Peter Smart via email psmart@craincaton.com